ATTACHMENT TO NOTICE OF ALLOWABILITY
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1)	A request for continued examination under 37 C.F.R 1.114, including the fee set forth in 37 C.F.R 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 C.F.R 1.114, and the fee set forth in 37 C.F.R 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R 1.114. Applicants’ submission filed on 12/17/20 has been entered. 
Applicants’ Amendment
2)	Acknowledgment is made of Applicants’ amendment filed 11/19/20 in response to the final Office Action mailed 08/25/20.  
Examiner’s Amendment
3)	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 C.F.R 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. The authorization to prepare this Examiner’s amendment was provided by Applicants’ representative Daniel J. Pereira. See the attached Interview Summary. 
	The instant application has been amended as indicated below:
Claims 7, 8, 10 and 12-15 are canceled.
New claims 16-23 are added as set forth below:
--Claim 16 (New). A method of treating celiac disease comprising administering orally to an individual having the disease a composition comprising lactose and an effective amount of only a single strain of a Bifidobacterium or a processed product thereof, wherein the Bifidobacterium is selected form the group consisting of Bifidobacterium breve and Bifidobacterium bifidum, and the processed product is selected from the group consisting of freeze-dried cells of said Bifidobacterium, dead bacterial cells of said Bifidobacterium, a culture containing the bacterial cells of said Bifidobacterium and a combination thereof, wherein the dead bacterial cells are obtained by subjecting live cells of said Bifidobacterium to heat treatment or alcohol treatment. 
Claim 17 (New). The method of claim 16, wherein the Bifidobacterium is selected from the group consisting of Bifidobacterium breve YIT10001 (FERM BP-8205), Bifidobacterium breve YIT4065 (FERM BP-6223), Bifidobacterium breve YIT12272 (FERM BP-11320), Bifidobacterium breve DSM20213, Bifidobacterium bifidum YIT4007 (FERM BP-791), Bifidobacterium bifidum YIT10347 (FERM BP-10613), and Bifidobacterium bifidum DSM20456.
Bifidobacterium is Bifidobacterium breve YIT10001 (FERM BP-8205).
Claim 19 (New). The method of claim 17, wherein the Bifidobacterium is contained in a food product.
Claim 20 (New). The method of claim 17, wherein the Bifidobacterium is contained in a granule, a tablet, or a capsule.
Claim 21 (New). The method of claim 17, wherein the Bifidobacterium or the processed product is obtained after culturing the Bifidobacterium in a growth medium containing milk.
Claim 22 (New). The method of claim 17, wherein the effective amount of the live and/or the dead bacterial cells of the Bifidobacterium comprises a daily dosage of 103 to 1013 of the Bifidobacterium bacterial cells.  
Claim 23 (New). A method of treating celiac disease comprising administering orally to an individual having the disease a composition comprising lactose and an effective amount of only a single strain of a Bifidobacterium or a processed product thereof, wherein the Bifidobacterium is selected form the group consisting of Bifidobacterium breve and Bifidobacterium bifidum, and the processed product is selected from the group consisting freeze-dried cells of said Bifidobacterium, dead bacterial cells of said Bifidobacterium, a culture containing the bacterial cells of said Bifidobacterium and a combination thereof, wherein the Bifidobacterium or the processed product is obtained after culturing the Bifidobacterium in a growth medium containing milk and wherein the dead bacterial cells are obtained by subjecting live cells of said Bifidobacterium to heat treatment or alcohol treatment.--
Status of Claims
4)	Claim 7 has been amended via the amendment filed 11/19/20.
	Claims 14 and 15 have been added via the amendment filed 11/19/20.
	Claims 7, 8, 10 and 12-15 are canceled via this Examiner’s amendment.
	New claims 16-23 are added via this Examiner’s amendment.
The examination has been extended to the previously non-elected Bifidobacterium breve YIT4065 (FERM BP-6223), Bifidobacterium breve YIT12272 (FERM BP-11320), Bifidobacterium breve DSM20213, Bifidobacterium bifidum YIT4007 (FERM BP-791), Bifidobacterium bifidum YIT10347 (FERM BP-10613), and Bifidobacterium bifidum DSM20456 species. 
	Claims 16-23 are under pending and are under examination.   
Priority
5)	The instant AIA  application filed 05/17/2017 is the national stage 371 application of PCT/JP2015/082423 filed 11/18/2015, which claims priority to the Japanese application 2014-  
Rejection(s) Moot
6)	The rejection of claims 7 and 12 made in paragraph 15 of the Office Action mailed 03/23/20 and maintained in paragraph 8 of the Office Action mailed 08/25/20 under 35 U.S.C § 103 as being unpatentable over Strozzi et al. (US 20090087418 A1, of record) is moot in light of the cancellation of the claims.
7)	The rejection of claim 13 made in paragraph 16 of the Office Action mailed 03/23/20 and maintained in paragraph 9 of the Office Action mailed 08/25/20 under 35 U.S.C § 103 as being unpatentable over Strozzi et al. (US 20090087418 A1, of record) as applied to claim 7 above and further in view of Eisenstein et al. (US 20080213320 A1, of record) is moot in light of the cancellation of the claim.
8)	The rejection of claims 8 and 10 made in paragraph 17 of the Office Action mailed 03/23/20 and maintained in paragraph 10 of the Office Action mailed 08/25/20 under 35 U.S.C § 103 as being unpatentable over Strozzi et al. (US 20090087418 A1, of record) as applied to claim 7 above and further in view of Serata et al. (US 20050031735 A1, of record) is moot in light of the cancellation of the claims.
Relevant Art
9)	The art made of record and not relied upon in any of the rejections is considered pertinent to Applicants’ disclosure: 
		The DSM 20456 strain of Bifidobacterium bifidum and the DSM20213 strain of Bifidobacterium breve were known and were used in the art at the time of the invention. For example, see Table 4 of US 20150110771 A1. 
	The Bifidobacterium breve YIT12272, Bifidobacterium breve YIT4065 (FERM BP-6223, deposited Feb. 29, 1996), Bifidobacterium breve YIT10001 (FERM BP-8205, deposited Aug. 14, 2001), Bifidobacterium bifidum YIT4007 (FERM BP-791, deposited: May 1, 1981), and Bifidobacterium bifidum YIT10347 (FERM BP-10613, deposited Jun. 23, 2005) were known and were used in the art at the time of the invention. For example, see section [0033] and Examples 10 and 11 of US 20130209412 A1.
Conclusion
10)	Claims 16-23, now renumbered as claims 1-8 respectively, are allowed. These claims are supported by the canceled claims and throughout the as-filed specification including Examples, Table 1 and Figures. Pursuant to the procedures set forth in MPEP 821.04(a), claims directed to the previously non-elected Bifidobacterium species have been fully examined and the species election requirement set forth in the Office Action mailed 03/02/2018 is hereby withdrawn. In view of the withdrawal of the species election requirement, Applicants are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction or species election requirement is withdrawn, the provisions of 35 U.S.C 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-132 (CCPA 1971). See also MPEP § 804.01. 
Correspondence
11)	Papers related to this application may be submitted to Group 1600, AU 1645 by facsimile transmission.  The Fax number for submission of amendments, responses and papers is (571) 273-8300, which receives transmissions 24 hours a day and 7 days a week. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.      
12)	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to S. Devi, Ph.D., whose telephone number is (571) 272-0854.  A message may be left on the Examiner’s voice mail system.  The Examiner is on a flexible work schedule, however she can normally be reached Monday to Friday from 7.00 a.m. to 4.00 p.m (EST). If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Gary Nickol, can be reached on (571) 272-0835. 
13)	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.Mov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.

/SARVAMANGALA DEVI/
S. Devi, Ph.D.Primary Examiner, Art Unit 1645                                                                                                                                                                                                        
June, 2021